        Case 3:16-cv-00580-AC      Document 594    Filed 10/15/19   Page 1 of 4



Keith A. Ketterling, OSB No. 913368
Email: kketterling@stollberne.com
Timothy S. DeJong, OSB No. 940662
Email: tdejong@stollberne.com
Jennifer S. Wagner, OSB No. 024470
Email: jwagner@stollberne.com
Nadia H. Dahab, OSB No. 125630
Email:ndahab@stollberne.com
Lydia Anderson-Dana, OSB No. 166167
Email: landersondana@stollberne.com
STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
209 SW Oak Street, Suite 500
Portland, Oregon 97204
Telephone: (503) 227-1600
Facsimile: (503) 227-6840

Steve W. Berman (admitted pro hac vice)
Email: steve@hbsslaw.com
Karl P. Barth (admitted pro hac vice)
Email: karlb@hbsslaw.com
Jeniphr Breckenridge (admitted pro hac vice)
Email: jeniphr@hbsslaw.com
HAGENS BERMAN SOBOL SHAPIRO LLP
1301 Second Avenue, Suite 2000
Seattle, Washington 98101
Telephone: (206) 623-7292
Facsimile: (206) 623-0594

Attorneys For Plaintiffs




                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION



LAWRENCE P. CIUFFITELLI, for himself           Case No. 3:16-cv-00580-AC
and as Trustee of CIUFFITELLI
REVOCABLE TRUST; GREG and ANGELA
JULIEN; JAMES and SUSAN                        DECLARATION OF STEVE W.
MACDONALD, as Co-Trustees of the               BERMAN IN SUPPORT OF: 1) CLASS
MACDONALD FAMILY TRUST; R.F.                   COUNSEL'S MOTION FOR AWARD
MACDONALD CO.; ANDREW NOWAK,                   OF ATTORNEY FEES AND COSTS;
for himself and as Trustee of the ANDREW       and 2) PLAINTIFFS’ MOTION FOR
NOWAK REVOCABLE LIVING TRUST                   FINAL APPROVAL OF CLASS
U/A 2/20/2002; WILLIAM RAMSTEIN; and           ACTION SETTLEMENTS
             Case 3:16-cv-00580-AC       Document 594       Filed 10/15/19     Page 2 of 4




GREG WARRICK, for himself and, with
SUSAN WARRICK, as Co-Trustees of the
WARRICK FAMILY TRUST, individually
and on behalf of all others similarly situated,

                 Plaintiffs,

   v.

DELOITTE & TOUCHE LLP;
EISNERAMPER LLP; SIDLEY AUSTIN
LLP; TONKON TORP LLP; TD
AMERITRADE, INC.; INTEGRITY BANK &
TRUST; and DUFF & PHELPS, LLC,

                 Defendants.



         I, Steve W. Berman, declare under penalty of perjury that the following statements are

true and correct.

        1.    I am Managing Partner of Hagens Berman Sobol Shapiro LLP (“Hagens Berman”). I

am one of the attorneys for the Class. I have personal knowledge of the matters set forth in this

declaration.

        2.    Through the time of filing this Declaration, no objections or requests for exclusion

from the Class has been received by Hagens Berman.

        3.    In my opinion, the Settlements are fair, reasonable and adequate and in the best
interests of the Class Members in this Action.

A. Hagens Berman Lodestar

        4.       From the inception of the case through October 14, 2019, Hagens Berman

recorded 16,488.6 hours of attorney and paralegal time. The total lodestar for Hagens Berman is

$ 6,980,175.10. The hourly rates for the attorneys and paralegals shown below are the current

rates charged for each individual timekeeper, or, for any timekeeper no longer at the firm, the

current rate equivalent for that timekeeper. A breakdown of the lodestar is as follows:


Page 1 - DECLARATION OF STEVE W. BERMAN IN SUPPORT OF MOTION FOR
AWARD OF ATTORNEY FEES AND MOTION FOR FINAL APPROVAL
             Case 3:16-cv-00580-AC      Document 594        Filed 10/15/19      Page 3 of 4




     Timekeeper              Position             Hours            Current Rate               Total
Steve Berman            Partner                       134.40         1,025.00         $ 137,760.00
Karl Barth              Of Counsel                  1,758.10           650.00          1,142,765.00
Jeniphr Breckenridge    Partner                       681.80           685.00            467,033.00
Chris O'Hara            Partner                       159.00           650.00            103,350.00
Lee Gordon              Partner                       101.70           683.00             69,461.10
Sean Matt               Partner                         1.50           735.00                 1,102.50
Dawn Van Diest          Associate                   2,488.70           325.00            808,827.50
Steve Fimmel            Associate                   3,049.00           500.00          1,524,500.00
Catherine Gannon        Associate                     164.60           425.00             69,955.00
Andreas Bojesen         Contract Attorney           3,301.00           350.00          1,155,350.00
Ani Sakya               Contract Attorney             735.40           300.00            220,620.00
Ace Aldana              Contract Attorney             220.60           350.00             77,210.00
Jooyoung Koo            Contract Attorney               0.50           350.00                  175.00
Karthik Murthy          Contract Attorney           1,621.20           350.00            567,420.00
Luis Torres             Contract Attorney             316.00           325.00            102,700.00
Randall Elkins          Contract Attorney             624.10           300.00            187,230.00
Scott Glieberman        Contract Attorney              34.30           350.00             12,005.00
Shivani Malik           Contract Attorney             503.00           300.00            150,900.00
Alan Macchiavello       Contract Attorney              62.80           300.00             18,840.00
Adam Rainone            Contract Attorney             358.00           350.00            125,300.00
Adrian Garcia           Paralegal                       3.80           175.00                  665.00
Chan Lovell             Paralegal                       1.00           175.00                  175.00
Carrie Flexer           Paralegal                      30.00           250.00                 7,500.00
Jennifer Conte          Paralegal                      13.50           236.00                 3,186.00
Joseph Salonga          Paralegal                      24.80           225.00                 5,580.00
Jessica Stevens         Paralegal                       1.90           200.00                  380.00
Leigha Henson           Paralegal                       1.10           250.00                  275.00
Nicolle Grueneich       Paralegal                      52.60           200.00             10,520.00
Robert Haegele          Paralegal                       1.00           200.00                  200.00
Shelby Taylor           Paralegal                      22.00           225.00                 4,950.00
Sharon Johnson          Paralegal                      21.20           200.00                 4,240.00

    Totals                                       16,488.6                            $ 6,980,175.10


    I believe all of the time reflected in the chart was reasonable and necessary to achieve the

result in this case.

Page 2 - DECLARATION OF STEVE W. BERMAN IN SUPPORT OF MOTION FOR
AWARD OF ATTORNEY FEES AND MOTION FOR FINAL APPROVAL
          Case 3:16-cv-00580-AC        Document 594       Filed 10/15/19     Page 4 of 4




B. Hagens Berman Expenses

     5.        The hourly rate charges listed above do not include charges for expenses.

Expense items are recorded separately and are not duplicated in Hagens Berman’s billing rates.

Hagens Berman has incurred a total of $46,508.10 in unreimbursed expenses in connection with

the prosecution of this action from its inception through the date of this Declaration. These

expenses are of the type routinely charged to the firm’s hourly paying clients and were

necessarily incurred in prosecution of this action. The expenses pertaining to this case are
reflected in the books and records of Hagens Berman and consist of the following:


                     CATEGORY OF EXPENSES                                     AMOUNT
                                 Airfare                                       $1,209.80
                         Photocopies (In-House)                                 8,520.50
                       Outside Photocopy Service                                   10.63
                    Overnight Shipping (UPS/FedEx)                                178.75
                               Filing Fees                                        300.00
                          Expert Witness Fees                                  10,673.75
                                  Hotel                                         2,422.00
                             Lexis/Westlaw                                     21,241.76
                                  Meals                                           874.66
                       Messenger/Process Service                                  102.00
                     Transportation/Travel Expenses                               901.75
                                 Parking                                           58.00
                            Records/Clerical                                       14.50
                                                         TOTAL                $46,508.10



       Dated this 15th day of October, 2019.



                                               /s/ Steve W. Berman
                                               Steve W. Berman



Page 3 - DECLARATION OF STEVE W. BERMAN IN SUPPORT OF MOTION FOR
AWARD OF ATTORNEY FEES AND MOTION FOR FINAL APPROVAL
